Citation Nr: 0804176	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  05-25 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Shoreman, Associate Counsel


INTRODUCTION

The veteran had active service from May 1972 to April 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision the RO ruled that a previous claim for service 
connection remained denied because current evidence submitted 
was not new and material.  The RO later determined, in a June 
2005 Statement of the Case (SOC), that the claim could be 
reopened because the veteran had submitted new and material 
evidence.  However, the RO found that the evidence did not 
establish service connection for PTSD.

The veteran testified before the undersigned Veterans Law 
Judge in November 2007 at a Travel Board hearing at the above 
VARO; a transcript is of record.



FINDINGS OF FACT

1.  An independently corroborated stressor event in service 
has not been established to support a current diagnosis of 
post-traumatic stress disorder.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has current 
PTSD due to any incident or event in military service.



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5.103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a veteran before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in an SOC or Supplemental SOC (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 861 (Fed. Cir. 2007).

In February 2003 the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The letter informed the veteran that VA would 
assist him in obtaining evidence necessary to support his 
claim, such as medical records, employment records, or 
records from other Federal agencies.  He was advised that it 
is his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).

The Board finds that the content of the February 2003 letter 
provided to the veteran complied with requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  Subsequently, the June 2003 
rating decision and June 2005 SOC explained the basis for the 
RO's action, and the SOC provided him with an additional 60-
day period to submit more evidence.  It appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claim for 
service connection is being denied, no disability rating or 
effective date will be assigned, so there can be no prejudice 
to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Laws and Regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2007).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).  With respect to the second element, if the 
evidence shows that the veteran did not serve in combat with 
enemy forces during service, or if there is a determination 
that the veteran engaged in combat but the claimed stressor 
is not related to such combat, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS-
IV), as the source for criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present:  (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

The Board notes that the current version of 38 C.F.R. § 
3.304(f) essentially serves to codify previously existing 
provisions of VA Adjudication Procedure Manual M21-1.  That 
manual has been rescinded and reissued as amended in a manual 
rewrite (MR).  Provisions for developing PTSD claims appear 
at M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. D, Para. 13 
(2007), which provides in part for requesting stressor 
information from the U.S. Army and Joint Services Records 
Research Center (JSRRC), after obtaining stressor 
identification information from the claimant. 

III.  Factual Background and Analysis

A review of the evidence shows that the veteran was diagnosed 
with PTSD by a VA health care provider in September 2001.  
His records show that the veteran has continued to be treated 
for PTSD.  Therefore, whether a diagnosis exists is not the 
question in this case.  The question to be addressed is 
whether the veteran had a verified in-service stressor which 
could support a post-service diagnosis of PTSD.

The veteran's DD Form 214 shows that he was awarded the 
National Defense Service Medal and the Vietnam Service Medal 
with one Bronze Star, and he testified at his Travel Board 
that he served on the USS Tulare, a Navy attack cargo ship, 
in the area of Vietnam for six to eight months.  His primary 
occupational specialty title was Boatswain's Mate.   There is 
no indication that he received any combat badges or that he 
sustained any combat wounds.

Post-service VA outpatient medical records show that, around 
the time he filed his original PTSD claim in August 1998, the 
veteran was seen with a variety of complaints which were 
primarily related to an open-head injury he said he had 
sustained in 1984, for which a plate had been inserted into 
his skull.  His current complaints led to notations of post-
traumatic headaches, behavioral problems due to that trauma, 
hydrocephalus, and a possible seizure disorder.  He also 
provided history of heavy use of alcohol, as well as cocaine 
and marijuana.  He reported infrequent treatments at various 
hospitals, and incidents with law enforcement leading to 
incarceration. 

The veteran has submitted numerous statements concerning his 
alleged in-service stressors, including his hearing 
testimony.  He has submitted several loose-leaf binders 
containing his hand-written accounts of his post-service 
problems, including drug and alcohol abuse, encounters with 
the police, and difficulties in relating to family members, 
neighbors, etc.  He testified that when the USS Tulare was 
anchored off the coast of Vietnam, Viet Cong would sneak 
aboard at night.  The veteran and fellow crew members would 
then have to engage them in unarmed, hand-to-hand fighting to 
throw them off the ship.  In an August 2005 statement the 
veteran wrote that the ship would be fired upon when going 
down channels.  He said he saw other ships sink and small 
boats full of people being run over by 200-ton ships.  In a 
stressor report submitted to VA, the veteran wrote that his 
ship was fired upon while on patrol in the Tonkin Gulf and 
while transporting Marines to shore at Da Nang.  He also 
wrote that Viet Cong would swim out to the ship, and that he 
saw and heard other ships being bombed.

After a careful review of the evidence, the Board finds that 
service connection for PTSD has not been established.  The 
objective evidence or record does not reasonably support a 
finding that the veteran engaged in combat with the enemy in 
Vietnam.  "Engaged in combat with the enemy" has been 
defined as requiring that a veteran have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (Oct. 18, 1999).  In 
the instant case, the evidence fails to document that the 
veteran engaged in combat, as shown by the lack of combat-
indicative awards or decorations and a non-combat duty 
assignment.  In addition, there is no indication that he was 
wounded in service.   

The Board acknowledges the veteran's accounts of having 
fought Viet Cong on board his ship, and of having witnessed 
collisions between ships and boats in which there were 
casualties.  While we respect the sincerity of his 
assertions, the law requires some sort of verification or 
corroboration of such claimed stressors when there is no 
support in the record of his participation in combat.  His 
accounts of enemy personnel climbing onto his vessel at night 
without weapons, and being thrown back by the veteran and his 
comrades, are not supported by the objective evidence of 
record, and are not verifiable without greater specificity.  
The veteran has not, to date, furnished specific dates, 
places, or names of participants for those incidents that 
could be verified through the JSRRC or other means.  Under 
West v. Brown, 7 Vet. App. 70, 76 (1994) where "the veteran 
did not engage in combat with the enemy . . . the veteran's 
lay testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor." Rather, the claimed 
stressors must be corroborated by independent evidence of 
record.  Therefore, the veteran's statements are not 
sufficient to establish an in-service stressor.

There is no doubt that the veteran's service on board the USS 
Tulare, which transported troops and cargo to Vietnam, placed 
him in the combat theater.  However, it is the experiencing 
of specific stressor events, rather than the mere presence in 
an area in which combat might arise, that may constitute 
valid support for a diagnosis of PTSD.  See Wood v. 
Derwinski, 1 Vet.App. 190, 193 (1991), (noting that "neither 
appellant's military specialty (cannoneer), nor his service 
records, disclose that the nature of his duties exposed him 
to a more than ordinary stressful environment, even given the 
fact that service in a combat zone is stressful in some 
degree to all who are there, whatever their duties and 
experiences.")

In view of the foregoing, while there is a diagnosis of PTSD 
in the record, there is no verified in-service stressor to 
which the disorder can be linked, as required by 38 C.F.R. 
§ 3.304(f).  The Board appreciates the veteran's testimony 
before the undersigned, as well as the able assistance of his 
representative at the hearing, but, upon thorough review of 
the evidence, the preponderance of the evidence is against 
the veteran's claim for service connection for PTSD.


ORDER

Entitlement to service connection for PTSD is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


